Order entered October 30, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00988-CV

                                 COREY STEELE, Appellant

                                                V.

                          MARK HUMPHREYS, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-04082

                                            ORDER
       The reporter’s record is overdue. By order dated October 8, 2019, the Court ordered

Vielica Dobbins, Official Court Reporter for the 193rd Judicial District Court, to file, within ten

days, either the reporter’s record or written verification no hearings were recorded. As of

today’s date, Ms. Dobbins has not complied.

       Before the Court is appellant’s October 28, 2019 motion to compel the filing of the

reporter’s record.   In the motion, appellant requests the reporter’s record of the hearings

conducted on May 2, 2019 and June 27, 2019 and all exhibits admitted at the hearings. We

GRANT the motion as follows. We ORDER Ms. Dobbins, to file, within ten days of the date

of this order, the reporter’s records, including exhibits, of the May 2nd and June 27th hearings.
We caution Ms. Dobbins, that failure to comply may result in an order that she not sit as a court

reporter until she does comply.

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Bridgett N. Whitmore, Presiding Judge of the 193rd Judicial District Court; Ms. Dobbins; and all

parties.

                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE